 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDMack Trucks,Inc.andInternationalUnion,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America(UAW), Petitioner.Case 4-RC-10484October 29, 1974DECISION ON REVIEW AND DIRECTION OFELECTIONBy CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn October 19, 1973, the Regional Director forRegion 4 issued a Decision and Direction of Electionin the above-entitled proceeding in which he found,in accordance with Petitioner's request, that a unitconfined to draftsmen in the engineering division ofEmployer's Allentown, Pennsylvania, facility was anappropriate unit. In so finding, the Regional Directorrejected the Employer's contention that all of theEmployer's engineering division employees locatedin three separate cities should be included in the unitor, in the alternative, that all engineering divisionemployees located at Allentown constitute the small-est appropriate unit.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board's Rules and Re-gulations, Series 8, as amended, the Employer filed atimely Request for Review with the National LaborRelations Board in which it claimed that the Region-alDirector erred in rejecting its unit contentions. Itfurther claimed that in no event could a unit com-posed solely of draftsmen be found to be appropriateunder the Board's established unit rules allegedly be-cause: (1) the draftsmen enrolled in the engineeringdivision at Allentown composed only a segment of amuch larger class of employees within the engineer-ing division who shared a substantial community ofinterestwith one another; and (2) draftsmen wereonly one of many other classifications of unrepre-sented technical employees employed by the Em-ployer both within and outside the engineering divi-sion.On December 19, 1973, the Board denied theEmployer's Request for Review with respect to theRegional Director's finding that a unit consistingsolely of draftsmen was appropriate. However, theBoard remanded the matter to the Regional Directorto direct a further hearing to obtain evidence as towhether there were "other unrepresented technicalemployees employed within the Engineering Divisionor elsewhere in the Employer's Allentown facility."A hearing was held January 29 and 30 and Febru-ary 21, 1974, before Hearing Officer Dorothy L.Moore. All parties were represented by counsel andwere afforded full opportunity to be heard, to exam-ine and cross-examine witnesses, and to introduceevidence bearing on the issues raised. The parties'stated positions at that hearing evidenced uncertain-ty as to what unit issues were open for review. There-fore, on May 20, 1974, the Board issued a Notice ToShow Cause which (1) clarified the remand orderwith respect to the unitissue,and (2) directed thatthe parties show cause why a unit composed of allnonsupervisory, nonprofessional employees in theengineering division of the Allentown, Pennsylvania,facility excluding only employees classified as fileclerks,typists,microfilm clerks, and secretarieswould not be an appropriate unit under establishedBoard unit precedents.Thereafter, both Petitioner and Employer filed an-swering briefs to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the briefs on review, and hereby affirms the Re-gional Director's decision only to the extent consis-tent herewith.1.THE APPROPRIATE UNITA. TheParties' ContentionsThe Petitioner initially requested a unit confinedto "draftsmen" in the Employer's engineering divi-sion located in Allentown, Pennsylvania. In thebriefs filed subsequent to our order granting reviewand our Notice To Show Cause, Petitioner indicateditswillingness to accept, as alternatives, units broad-er in scope than that initially requested, though con-fined, nonetheless, to employees who are employedin the Allentown engineering division. Thus, alterna-tively it proposed either a unit composed of employ-ees who could be identified as "technicals" within themeaning of the Board's normal definition of thatterm, or a unit of substantially all nonsupervisory,nonprofessional employees, but excluding that partof the complement classified as laboratory driversand mechanics employed, mainly, at the Employer's"Test Shed." Petitioner objected to the inclusion of"Test Shed" employees because it claimed that theywere production and maintenance employees and,therefore, should be excluded from the unit foundappropriate.The Employer's position, as ultimately developedat the hearing held in January and February 1974,214 NLRB No. 57 MACK TRUCKS, INCand in the briefs filed thereafter, does not dispute theappropriateness of a unit composed of all, or sub-stantially all, of the nonprofessional, nonsupervisoryemployees employed in the engineering division attheAllentown facilities.The Employer, however,would exclude from such unit all employees classi-fied as file clerks, typists, microfilm clerks, and secre-taries.Itasserts that all employees classified asdraftsmen, machine operators, record clerks, sched-ule clerk, change writers, engineering aides, staff as-sistant, assistant engineers, laboratory drivers, andlaboratory mechanics share job interests so closelyrelated as to preclude their fragmentation. For rea-sons hereafter set forth, we find merit in this latterstated position of the Employer.There is no bargaining history among any of theemployees of the Employer'sengineeringdivisionand no labor organization currently represents anysuch employees.'B. The FactsThe Employer is a corporation engaged in themanufacture and sale of trucks. It designs, fabricates,and assembles all of the component parts of thetrucks it manufactures and sells. Although it has fa-cilities located in other parts of the United States, itconducts the major portion of its operations at thefacilities located atAllentown, Pennsylvania-thesole location with which we are here concerned.' Ithas allocated to the engineering division-which iscomposed of several departments-all responsibili-ties related to product development, product engi-neering, and design function. It operates that divisionas an integrated corporate function, as distinguishedfrom its operation of other departments which per-form plant functions.The engineering division is headed by the execu-tive vice president of products and engineering (Mr.W. M. May) who is located at the World Headquar-ters Building in Allentown, Pennsylvania. The divi-sion is organized into two major subdivisions, prod-uct engineering and product development, eachheaded by a vice president, also located at the WorldHeadquarters Building. Each such subdivision hasfour departments, each of which is headed by a chiefengineer. Four of these eight departments, plus engi-neering administration, are located at the Allentown1Petitioner currently has collective-bargaining contracts covering, sepa-rately,production and maintenance employees and office clerical employ-ees in other divisions of the Allentown,Pennsylvania,facilitiesThe unitdescriptions in both of these bargaining agreements specifically exclude rec-ognition of any engineering division employees2The Employer's other engineering facilities are located at Hagerstown,Maryland, and Hayward, California Its corporate headquarters are locatedat Allentown,Pennsylvania383facilities.Two departments, namely, highway vehicleengineering and special purposes vehicles, are locat-ed,mainly, at the World Headquarters Building. Thevehicle development department is situated both attheWorld HeadquartersBuilding and a few milesaway at the Union Boulevard facility. The vehicledevelopment laboratory department is located at the"Test Shed," approximately 1-1/2 miles from theWorld HeadquartersBuilding.The recordreveals,however, that a new building is under constructionabout a mile from the World Headquarters Building,to be occupied in winter of 1974 by both the vehicledevelopment department and the vehicle devel-opment laboratory department. After this construc-tion is completed, all four departments of the engi-neering division at Allentown will be centralized attwo locations; i.e., the World Headquarters Buildingand the new facility.The different job classifications of employees inthe engineering division are spread throughout thefour departments and the functions of the four de-partments are interrelated.' Draftsmen and engineerswork in all four departments.The engineering division, as a whole, is maintainedprimarily for the purpose of research, design, and de-velopment of new products, and for the specializeddesign of custom orders. Its day-to-day work activi-ties are, in the main, determined by professional em-ployees,most of whom are professional engineers.Apart from supervisors, the other employees in thedivision, approximately 265 in number, perform sup-porting job functions under the general direction ofthe professionals. Of these 265 employees, about 25occupy classifications which all parties would de-scribe as "office clerical" within the meaning of theBoard's definition of that phrase,viz,file clerks, mi-crofilm clerks, typists, and secretaries. The remaining240 occupy various classifications as follows: about156 are engaged as draftsmen,' 13 as machine opera-tors, 11 as records clerks, I as schedule clerk, 15 aschange writers, 7 as engineering aides, 4 as laborato-ry drivers, 30 as laboratory mechanics, and 3as assis-tant engineers.5We find that the following classifications belong inthe unit we find herein to be appropriate for the pur-'The facts we hereafter recite as descriptive of thejobfunctions andclassifications of the engineeringdivision employeesare relatedonly to theemployees who worked at the facilities located at or near Allentown, Penn-sylvania,hereafter identified as the "Allentown-based"employeesEach broad job classification has a number of subclassifications andgrades5Although some of these employees were listed on a "clerical" payrolllist, the Employer argued that all of them were technicals Petitioner con-tended that only the draftsmen and the assistant engineers were techmcals,and the others were office clerical or production and maintenanceemploy-eesConsidering the view we are taking of this case,we find it unnecessaryto determine the dispute regarding the technical status of some of theseemployees 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDposes of collective bargaining. The record shows thefollowing with respect to the interrelationship ofthese employees and their duties:Draftsmen:The employees occupying the drafts-man classifications perform the type of work normal-ly associated with that title. They work in the variousdepartments in squads under the immediate supervi-sion of the drafting "squad leaders," admitted profes-sionals.They either majored in drafting in highschool or took specialized drafting courses after theyfinished high school. Of those employees currentlyoccupying the position of draftsman, 75 began theiremployment in job classifications below described.Draftsmen work closely with the professional engi-neers who review their work. The blueprints theyproduce are turned over for reproduction to the em-ployees occupying the machine operator classifica-tions.Machine Operators:The employees classified asmachine operators are subdivided into three job-titlegroups:machine operator leader, machine operatorA, and machine operator B. Their common primarywork task is to operate and maintain the Employer'svarious reproduction machines. They work in engi-neering administration and are supervised by the re-production supervisor, H. H. Heistrand, who alsosupervises four record clerks. Heinstrand reports toL.U. David, engineering administration manager.All of them have frequent day-to-day contact withdraftsmen whose work they reproduce and a numberof them have had some training in drafting work assuch. Indeed, it is the established practice of the Em-ployer to employ as machine operators B applicantswith some drafting training, and to promote them todraftsman classifications when they complete theirdrafting courses. Six of the machine operators-those occupying the machine operator B classifica-tions-are currently studying to become draftsmen.Change writers:There are three classifications ofchange writers: change writer leader, change writerA, and change writer B. They work in engineeringadministration and are directed by A. A. Zellner, thechange writer supervisor, who also reports to L. U.David, engineering administrationmanager.Thechange writers all have a high school education andmany took drafting courses in high school. Thechange writers compile manufacturing lists (ML);i.e., lists of parts and assemblies needed to completeand maintain a Mack truck. When the change writershave a "change" to write they receive a "headersheet" from the drafting department. This sheet out-lineswhat the drafting department is doing, why it isbeing done, and what references the draftsmen haveas far as described differences between old and newparts.Along with the "change," change writers alsoreceive blueprints from the draftsmen. From theseblueprints, the change writers set up new manufac-turing listswhich incorporate these changes anditemize all parts of a model. If a change writer hasany questions regarding blueprint, he confers with adraftsman. After the ML is prepared, the changewritersmake up a set of "requirement cards" 6 andthen write up an "engineering change notice." Thelatter is composed from information obtained fromthe drafting department. Before the change can beissued, the change writer must get the approval of adrafting squad leader or group supervisor.As is obvious from the foregoing, the tasks per-formed by change writers require constant contactwith draftsmen.Records clerks:This classification is divided intorecords clerk A and records clerk B. Four recordsclerks are supervised by H. H. Heistrand, the re-production supervisor; two are supervised by the en-gineering administration manager; and the rest aresupervised by the various heads of the subdepart-ments in highway vehicle engineering. All recordsclerks have high school diplomas and their work re-quires the ability to read blueprints. Two of thosecurrently employed as records clerks B have takencourses in drafting with the intent of becomingdraftsmen.The records clerks all perform different duties.Four of them are primarily engaged in maintaininghistories of all changes as reported to them by thedraftsmen, from the drafting stage to production.Each has a specific area or responsibility: one workswith vendor prints; another with fire or special re-leases; another with standard drafting changes; andthe last keeps records of the drafting done for cus-tomer orders. Each of these records clerks receivesthe change information from the draftsmen, andmust clear with the draftsmen any questions or prob-lems he might have regarding a change.Of the two other records clerks, one has the re-sponsibility of gathering information, as released bythe standard production design area, to determinewhat compliance is necessary to meet safety regula-tions. Practically 100 percent of his time is spent con-ferring with drafting squad leaders and draftsmen.Another records clerk has the responsibility of keep-ing draftsmen current as to production requirementsto insure that the drafting department is keeping upwith the general sales orders. His work also requiresconstant contact with draftsmen.Schedule clerk:The single schedule clerk works inthe highway vehicle engineering department under6 Each Mack part has a requirement card which indicates the part num-be r, the title, the color, the code, and on what model truck it appears MACK TRUCKS, INCthe supervision of the supervisor of customer orderdrafting. He works in a room with 50 to 60 draftsmenand isin contact with drafting squad leaders on adaily basis. His primary function is to receivegeneralsalesorders and distribute them, according to theirmodel number, to one of the four drafting squadleaders.The schedule clerk also maintains a daily"promise and place schedule" which serves as aguide to drafting squad leaders for the assignment ofdrafting tasks.Engineering aides:Each of the seven employeesclassifiedas an engineeringaide has a differentfunction. They work throughout the various depart-mentsof the engineering division and are supervisedby the supervisors of the subdepartments in whichthey work. One engineering aide processes the pat-entsdeveloped by the employees in the engineeringdivision; another handles deviations that have to bemade in manufacturinglistsdue to changes in speci-fications by reason of the requirements of foreigncountries or because of shortages due to the failure ofthe vendor to deliver; another orders special equip-ment for new orders of fire apparatus; another stud-iesthe engineeringexperimental releases to de-termine what new material needs to be ordered; an-other orders parts necessary for "running prototypemodels"; another procures the weights of all Mackunits, records them, and works up weight estimatesfor thesalesdepartment; another does liaison workbetween the portion of the engineering division inHagerstown and that in Allentown; and yet anotherdoes liaison work at the test shed which involves in-suring that the test shed employees have all the mate-rialsnecessary to conducttests.Although not all ofthe engineeringaides have daily contact with thedraftsmen, the undisputed evidence shows that theengineeringaidewho does liaison work betweenHagerstownand Allentown and the one who doesliaison work at the test shed are in daily contact withdraftsmen. Two of the employees who are currentlyengineering aides formerly occupied the classifica-tion of draftsmen.Theengineering staff assistantworks in the divisionheadquarters under the supervision of L. L. David,engineeringadministrationmanager. He estimatesthe cost ofthe engineeringwork required for variousprojects.Using a rough estimate of what a projectwill cost, he determines the areas of engineeringwhich are involved and how the available fundsshould be allocated. A substantial amount of the in-formation which he needs he obtains from the em-ployees listed above.Assistant engineers: 'They work under the direc-7 Petitioner's willingnessto includethe assistant engineersin its primary385tion of the chief engineer in the vehicle developmentlaboratory. They work with the laboratory mechanicsand engineers in the test shed and, on occasion, theytest-drive the prototype trucks along with the labora-tory drivers. Each of the three employees currentlyclassified as assistant engineers formerly worked forthe Employer as draftsmen.As noted, the parties disagree with regard to theinclusion of laboratory drivers and mechanics in theunit.Petitioner contends that these employees areproduction and maintenance employees and shouldtherefore be excluded from the unit. We disagree. Wefind, for the reasons explained below, that there is asufficient community of interest among these em-ployees and the other engineering division employeesto warrant their inclusion in a divisionwide unit.Laboratory driverscome under the supervision ofthe chief engineer of the vehicle development labora-tory.They test all components of a newly designedtruck in prototype-"engines, brakes, tires,-any-thing that is in the Engineering Division." They per-form their work under the guidance of engineers(professionals) who explain to the drivers what to ex-pect during a test drive and what to do should afailure occur. Occasionally, the engineers will accom-pany the drivers on test runs. Performance of theirassigned task also involves some contact with thedraftsmen, particularly when a new part is being puton a prototype truck. At such times, draftsmen showthe driver how to install the new part and explainwhat to expect during testing of that part. The labo-ratory drivers work out of the test shed, about 1-1/2miles from the World Headquarters Building.Laboratory mechanics:This classification is dividedinto four groups, largely the basis of experience andskill:laboratorymechanic leader, laboratory me-chanic A, laboratory mechanic B, and laboratorymechanic helper. They are supervised by engineers.The majority of these employees work in the vehicledevelopment and testing laboratory (test shed). Thisis the same test shed where the laboratory driverswork. The remainder of the employees in this classifi-cation work in the vehicle development departmentat another location-the Union Boulevard facility-which is about 3 miles from the World HeadquartersBuilding. However, as stated above, both the vehicledevelopment department and the vehicle devel-opment laboratory will be combined into one facilityby winter 1974.The laboratory mechanics, working under the di-rection of a test engineer, for the most part performphysical tests of prototype vehicles and their compo-nent parts. The tests are conducted as chassis, bench,unit request is based solely on its concession that, like draftsmen,theyaretechnical employees 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDsteering, and driving tests to determine stress, coolingability, performance, fatigue, strength, and durabilityof the vehicle and its parts. Other tasks involved theassembly, disassembly, and replacement of compo-nent parts being tested and developed. As part oftheir job qualifications, the laboratory mechanicsmust be able to read and interpret blueprints, as wellas written engineering instructions and orders.The laboratory mechanics have daily contact withdraftsmen, as well as with test engineers under whoseguidance they work. When the design of a new partof a prototype truck must be changed, a draftsmanwill come to the test shed and work with the engineerand laboratory mechanic in the modification of thedesign of the new part. Draftsmen are also requiredto come to the test shed to record any changes thatthe mechanics or engineers may make in the designof a new part or a prototype truck.II.DISCUSSION AND CONCLUSIONThe records shows that all of the engineering divi-sion employees are salaried and enjoy the samefringe benefits (holidays, sick benefits, vacations, lifeand accident insurance, stock purchase plans, medi-cal and hospital insurance, and cafeteria and parkingfacilities).The salary grade structures of the drafts-men, machine operators, records clerks, scheduleclerk, change writers, engineering aides, engineeringstaff assistant, assistant engineers, laboratory drivers,and laboratory mechanics cut across all job classifi-cations. In fact, many of the employees, listed as"clerical" and "laboratory" employees on the pay-roll,earn greater salaries than the draftsmen. Theemployees have the same hours of work, wear similarbadges, and are paid out of the same centralized en-gineering division payroll. As indicated above, thereare frequent transfers from one classification to an-other within the division. Except for the laboratorydrivers,mechanics, clerks, and engineers who workat the test shed, and the employees who work at theUnion Boulevard facility, the employees all work atone central location-theWorldHeadquartersBuilding-where they share common or overlappingsupervision.As stated, a new facility is currentlybeing built which, when opened, will house both thetest shed employees and the Union Boulevard em-ployees at one location. At that time all draftsmen,clerks, laboratory mechanics, and drivers will shareeither one or two common buildings, as well as com-mon supervision.The foregoing facts establish the validity of theEmployer's position that no less than a grouping ofengineering division employees engaged as drafts-clerk, change writers, engineering aides, engineeringstaff assistant, assistant engineers, laboratory drivers,and laboratory mechanics may properly be estab-lished as "an" appropriate unit.It cannot be gainsaid that all of these employees,including those working at the test shed, compose afunctionally integrated group whose tasks are com-monly directed toward research and developmentand are performed, largely, in one location and inone administratively indentifiable section of theEmployer's operation.While the above-describedemployees perform dissimilar tasks, the work of theemployees in each classification relates to one com-mon project, determined and planned by the profes-sional employees of the engineering division.Contrary to the contention of the Petitioner, thefact that not all of the engineering division employ-ees above described may be properly identified as"technicals,"within the Board's definition of thatterm, affords no basis for treating such employeesseparately from others for unit purposes. The Boardhas not, since its decision inThe Sheffield Corpora-tion,134 NLRB 1101 (1961), held that technical em-ployees must be represented apart from others where,as here, the evidence discloses that the claimed tech-nicals are but one segment of a functionally integrat-ed group of employees performing interrelated tasks.'Nor do we find any merit in Petitioner's attempt tojustify its primary unit proposal on the ground thatall the engineering division employees, other thanthose identified as technicals, are "office clericals." Itis true that most of these employees work in an of-fice,as distinguished from a plant location, but itdoes not follow that all must be labeled as "officeclerical" employees. Indeed, it seems to us that toattach the label of "office clerical" to employees clas-sified as machine operators, records clerks, scheduleclerk, change writers, engineering staff assistant, andengineering aides would be to disregard the fact thatthe functions they perform within the division areclearly functions in support of tasks performed bythose whom Petitioner identifies as "technicals" andare interrelated. It seems to us that these functionsare, in a real sense, analogous to those performed byplant clerical employees supporting a productionoperation's work and, like plant clericals, they func-tion as an integral part of that division's operation.We also find that a similar determination is justi-fied with respect to the functions performed by labo-ratory drivers and mechanics for the admitted tech-nical and professional employees within the engi-neering division.We find no merit in Petitioner's,g ,py,,y,men,machine operators, recordsclerks,scheduleNLRB 1153 (1962),Whitehead & Kates Company,196 NLRB 111 (1972).8 SeeeThe Budd ComanAutomotive DivisionGarPlant136 MACK TRUCKS, INC387contention that these are production and mainte-nance employees and, as such, should not be includ-ed within a unit of engineering division employeesbut should be represented in a production and main-tenance unit. We find that these employees are func-tionally integrated with the rest of the engineeringdivision, as their duties at the test shed form an integ-ral part of the engineering operations and processeswithin the engineering division.All parties agree, and we find, that file clerks, mi-crofilm clerks, typists, and secretaries are clearlyidentifiable as "office clerical" and hence must beexcluded from the unit.Accordingly, we find, subject to the condition indi-cated below,' that the following constitute an appro-priate unit:'The unit we here find appropriate is larger than that defined in thepetitionAccordingly,we instruct the Regional Director not to proceed withthe election herein until he shall have first determined that the Petitionerhas made an adequate showing of interest among the employees in theAll nonsupervisory and nonprofessional em-ployees in the Engineering Division at theEmployer's Allentown, Pennsylvania, plant, ex-cluding only employees classified as file clerks,typists,microfilm clerks, and secretaries, and allprofessional employees, guards, and supervisorsas defined in the National Labor Relations Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]appropriateunit who areeligible to votein the electionForemost Dairies,Inc, 118 NLRB 1424, In 7 (1957)In the event that the Petitioner does not wish to participate in an electionin such a unit,we shall permitit to withdrawits petition without prejudiceupon notice to the RegionalDirector 5 days fromthe date of issuance ofthisDecision and we shall thereuponvacate the Direction of Election